Title: From George Washington to William Berkeley, 29 July 1799
From: Washington, George
To: Berkeley, William



Sir,
Mount Vernon 29th July 1799

On monday the fifth of August the annual, General Meeting of the Potomac ⟨Compy is⟩ to be held in George Town ⟨illegible⟩.
Recollecting that at ⟨illegible⟩ meeting ⟨illegible⟩ last year, Colo. Fitzgerald ⟨mutilated em⟩powered to represent the interests of this Commonwealth therein, had doubt of the validity of that as your late worthy Predecessor in office was then no more; I take the liberty, without expressing any opinion with respect to the propriety of this doubt, to make you acquainted with the fact. For I shall feel much regret if the ⟨State⟩ is unrepresented at a meeting which will have important matters to consider, and when it has become so essential to do ⟨some illegible⟩.
It is indeed to be lamented that an Undertaking of such immense advantage to ⟨the Commonwealth⟩ if completed—and of such profit ⟨to the Stockhol⟩ders, should go limpingly on, as ⟨it⟩

has done for some years back. Excuse this liberty & believe me to be—Sir Your ⟨illegible⟩

Go: Washington

